Exhibit 10.14

 

 

NSTAR

ANNUAL INCENTIVE PLAN

 

(Amended and Restated as of January 1, 2003)



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

Section


--------------------------------------------------------------------------------

        Page


--------------------------------------------------------------------------------

1   

Establishment and Purpose

   3 2   

Definitions

   3 3   

Eligibility and Participation

   4 4   

Award Grants and Payout Determination

   4 5   

Payout

   5 6   

Designation of Beneficiaries

   5 7   

Administration

   5 8   

Amendments

   6 9   

Applicable Laws

   6 10   

Miscellaneous

   6

 

2



--------------------------------------------------------------------------------

NSTAR

ANNUAL INCENTIVE PLAN

 

Section 1. Establishment and Purpose

 

1.1 Establishment of Plan. NSTAR herewith establishes an incentive compensation
plan for certain executives and other key employees, as herein set forth, which
shall be known as the “NSTAR ANNUAL INCENTIVE PLAN” (hereinafter referred to as
the “Plan”). The effective date of the Plan, as amended and restated, is January
1, 2003.

 

1.2 Purpose. The purpose of this Plan is to attract, recognize, motivate, and
retain selected key employees of the Company, encourage teamwork and provide a
meaningful incentive award geared to the achievement of specific annual
performance goals.

 

Section 2. Definitions

 

2.1 Definitions. Whenever used herein, the following terms shall have the
meanings set forth below, unless expressly otherwise provided. When the defined
meaning is intended, the term is capitalized.

 

  (a) The term “Base Salary” means a Participant’s annual rate of pay in effect
on the last day of the Plan Year or such other date specified by the Committee.

 

  (b) The term “Beneficiary” means the person or persons entitled to receive the
interest of a Participant under the Plan in the event of the Participant’s death
as provided in Section 6 hereof.

 

  (c) The term “Board” means the Board of Trustees of the Company.

 

  (d) The term “Chief Executive Officer” means the Chief Executive Officer of
the Company.

 

  (e) The term “Committee” means the Executive Personnel Committee of the Board
of the Company.

 

  (f) The term “Company” means NSTAR (together with its employer subsidiary or
subsidiaries) and any successor thereto that adopts the Plan.

 

  (g) The term “Employee” means any person (including any officer) employed by
the Company on a full-time salaried basis.

 

  (h) The term “Individual Performance Objectives” means the individual goals
and objectives established for a Participant at the beginning of a Plan Year.
Individual Performance Objectives shall be established in conjunction with a
Participant’s supervising manager and approved by the head of the respective
business area and the Chief Executive Officer. The Committee may decide to use
an alternative to a formal, individual goal setting process, and instead a
Participant’s performance may be evaluated against broad corporate performance
criteria.

 

  (i) The term “Participant” means an Executive or other key employee who has
been approved to participate in the Plan for a specified Plan Year.

 

  (j) The term “Payout” means the actual payment to the Participant at the end
of a Plan Year based on the attainment of Individual Performance Objectives as
assessed by the Participant’s manager and as approved by the Participant’s
senior executive and by the Chief Executive Officer.

 

  (k) The term “Performance Goals” means the expected levels of achievement with
respect to the performance measures assigned for the Plan Year by the Committee
to the Company. In general, Performance Goals shall reflect the annual business
plans of the Company and its respective units.

 

3



--------------------------------------------------------------------------------

  (l) The term “Performance Payout Formula” means the relationship between the
degree to which Performance Goals and the Individual Performance Objectives are
attained over the Plan Year and the Payout as a percent of the Payout Range. The
Performance Payout Formula may vary by Performance Goal and Individual
Performance Objectives at the beginning of each Plan Year. However, the Payout
shall not exceed 200% of the Participant’s annual base salary, unless approved
by the Committee for extraordinary performance.

 

  (m) The term “Plan Year” means the Company’s fiscal year.

 

  (n) The term “Payout Range” means the ranges of payment which constitute the
potential Payout to a Participant in the event Performance Goals are fully met
and the individual performance of the Participant is fully proficient and
satisfactory. Such Payout Range shall be expressed as percentage (0% to 200%) of
the applicable Base Salary as established by the Chief Executive Officer and
shall be subject to change upon review with the Committee, and shall be based
upon information provided to the Chief Executive Officer and the Committee by
the Company’s compensation consultant.

 

Section 3. Eligibility and Participation

 

3.1 Eligibility and Participation. Eligibility for participation in the Plan
will be at the discretion of the Chief Executive Officer and shall be limited to
those Company officers, directors and managers who, by the nature and scope of
their position, regularly and directly make or influence policy decisions which
significantly impact the overall annual results or success of the Company. Those
approved for participation shall be notified of their selection as soon as
practical following approval.

 

3.2 Partial Plan Year Participation. Upon approval of the Chief Executive
Officer, additional Participants may be admitted for participation at any time
during the Plan Year. In such cases, the Chief Executive Officer shall determine
the extent to which the Participant shall be eligible to receive an award for
the Plan Year.

 

3.3 Termination of Employment. No Payout shall be made for a Plan Year to a
Participant whose employment with the Company is terminated during the Plan Year
as a result of a voluntary or involuntary termination; provided, however, that
in other cases of partial year service a prorated Payout may be made on the
basis of the Participant’s actual employment and partial service during the Plan
Year, such prorated payment, if any, to be as determined by the Chief Executive
Officer upon consultation with the Committee.

 

3.4 No Rights Conferred. Selection for participation in the Plan in one Plan
Year shall not confer on the Participant the right to participate in the Plan
for any other Plan Year. Furthermore, nothing in the Plan or in any Payout made
under the Plan shall confer on any Participant any right to continue in the
employ of the Company or affect the right of the Company to terminate a
Participant’s employment at any time.

 

Section 4. Payout Determination

 

4.1

Establishment of Performance Goals, Individual Performance Objectives and
Performance Payout Formulas. At the beginning of each Plan Year the Committee
will establish the Plan Performance Goals. The Chief Executive Officer will
establish Individual Performance Objectives and Performance Payout Formulas. The
degree to which amounts are earned by achievement of one Performance Goal or
Individual Performance Objectives shall have no direct effect on the
determination of amounts earned by achievement of other Performance Goals. To
establish the Performance Goals, Individual Performance Objectives and
Performance Payout Formulas for each Plan Year, any information that is relevant
regarding the likely performance of the Company, its units, and Participants may
be used. The Performance Goals, Individual Performance Objectives and
Performance Payout Formulas, will be communicated to Participants as soon as
practicable following their determination. If during a Plan Year, the Chief
Executive Officer determines a change in the Company’s business, operations,
corporate or capital structure, the manner in which it conducts business or any
other change to be extraordinary and material and determines that, as a result
of

 

4



--------------------------------------------------------------------------------

 

such change, the established Performance Goals, Individual Performance
Objectives and Performance Payout Formulas are no longer appropriate, the Chief
Executive Officer may make modifications as he deems appropriate and equitable
in the Chief Executive Officer’s sole discretion, provided that any changes in
Performance Goals are subject to Committee review.

 

4.2 Assignment of Payout Ranges. For each Plan Year, the Chief Executive Officer
shall determine and assign the Payout Ranges for each Participant. Such
determination shall be based on competitive market data. For senior executive
officers, such Payout Ranges shall be approved by the Committee, which shall
adjust such Payout Ranges as it deems appropriate.

 

4.3 Determination of Payouts. The actual Payout amount shall be dependent upon
the achievement of the established Performance Goals and Individual Performance
Objectives. The Payouts to all senior executive officers of the Company,
including the Chief Executive Officer, shall be approved by the Committee. The
Payouts to non-senior executive officers shall be approved by the Chief
Executive Officer. The Committee’s and the Chief Executive Officer’s
determination, as the case may be, of the Payouts shall be final, binding, and
conclusive.

 

Section 5. Payout

 

5.1 Payout. A Participant’s Payout shall be paid to the Participant as soon as
practical following the end of the fiscal year. Payouts shall be in the form of
cash.

 

5.2 Payment on Prorated Payout. Prorated payments that are made pursuant to
Section 3.3, if any, shall be paid to the Participant, or in the event of death,
the Participant’s Beneficiary, as soon as practicable following the end of the
fiscal year. Prorated payments shall be made in the form of cash.

 

5.3 Deferral of Payout. Payouts to eligible Participants may be deferred at the
election of the Participant in accordance with the provisions of the NSTAR
Deferred Compensation Plan.

 

Section 6. Designation of Beneficiaries

 

A Participant may designate a Beneficiary or Beneficiaries who, in the event of
a Participant’s death, are to receive the Payout that otherwise may in the
discretion of the Chief Executive Officer have been paid to the Participant. All
designations shall be in writing and shall be effective only if and when
delivered to the Company during the lifetime of the Participant. A Participant
may, from time to time during his lifetime, change his Beneficiary or
Beneficiaries by a written instrument delivered to the Company. If a Participant
designates a Beneficiary without providing in the designation that the
Beneficiary must be living at the time of each Payout, the designation shall
vest in the Beneficiary all of the Payout whether payable before or after the
Beneficiary’s death, and any Payout remaining upon the Beneficiary’s death shall
be made to the Beneficiary’s estate. In the event a Participant shall not
designate a Beneficiary of Beneficiaries as aforesaid, or if for any reason such
designation shall be ineffective, in whole or in part, the Payout that otherwise
would have been paid to such Participant shall be paid to the Participant’s
beneficiary as designated by the Participant in the Company’s group life
insurance program. In the event the Participant’s beneficiary as designated in
the Company’s group life insurance program is ineffective, in whole or in part,
the Payout shall be paid to the Participant’s estate and in such event the term
“Beneficiary” shall include his estate.

 

Section 7. Administration

 

7.1 The Committee. This Plan shall be administered by the Chief Executive
Officer on behalf of the Committee in accordance with rules that the Committee
may establish from time to time. Such administrative duties shall include, but
not be limited to the following:

 

  7.1.1 Recommending appropriate Performance Goals to the Committee for its
approval.

 

5



--------------------------------------------------------------------------------

  7.1.2 Recommending Payout Ranges for the CEO and the senior executives to the
Committee for its approval.

 

  7.1.3 Designating the Participants, Individual Performance Objectives and
Performance Payout Formulas for each Plan year.

 

7.2 The Corporate Staff Departments. Corporate staff departments shall be
responsible for providing support to the Committee and the Chief Executive
Officer in carrying out their respective responsibilities. These tasks shall
include, but not be limited to, the following:

 

  7.2.1 Maintaining and updating plan documentation and administration guides.

 

  7.2.2 Designing the necessary forms for ongoing plan administration.

 

  7.2.3 Developing schedules for the Payout Ranges. Maintaining a database of
Participants, Payout Ranges and Payouts for control purposes.

 

Section 8. Amendments

 

In addition to the provisions set forth hereinbefore, the Committee, in its
absolute discretion, without notice, at any time and from time to time, may
modify or amend in whole or in part, any or all of the provisions of this Plan,
suspend or terminate it entirely or make a Payout not in conformance with the
provisions of this Plan; provided, that no such modification, amendment,
suspension, or termination may without the consent of a Participant, or his
Beneficiary in the case of the death of the Participant, reduce the right of a
Participant, or his Beneficiary as the case may be, to a Payout hereunder to
which he is entitled in accordance with the provisions contained in Section 5 of
this Plan.

 

Section 9. Applicable Laws

 

This Plan shall be construed, administered, and governed in all respects under
and by the laws of the Commonwealth of Massachusetts.

 

Section 10. Miscellaneous

 

10.1 Non-transferability. A Participant’s rights and interest under the Plan,
including payouts, may not be assigned, pledged, or transferred except, in the
event of a Participant’s death, to his or her designated Beneficiary as provided
in the Plan, or in the absence of such designation, by will or the laws of
descent and distribution.

 

10.2 Relationship to Other Benefits. No Payout or other payment under the Plan
shall be taken into account in determining any benefits under any group
insurance, or other benefit plan of the Company, other than as specifically set
forth in such plan.

 

10.3 Expenses. All expenses of administering the Plan shall be borne by the
Company and shall not be charged to any Participant or to any payments due any
Participant.

 

10.4 Gender and number. Except when otherwise indicated by the context, any
masculine terminology used herein shall also include the feminine, and the
definition of any term in the singular may include the plural.

 

6